IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JEHU RAMIREZ,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-3040

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 4, 2017.

An appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Jehu Ramirez, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Daniel Krumbholz, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and WINOKUR, JJ., CONCUR.